Allowable Subject Matter
Claims 1, 3, 4, 6-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “an erase gate above the dielectric layer, wherein the floating gate comprises a top portion and a bottom portion between the top portion and the substrate, the bottom portion of the floating gate has the curved sidewall and is in contact with a bottom surface of the spacer structure, and the top portion of the floating gate gets narrower toward the control gate”; of claim 11 stating “a pair of spacer structures in contact with the control gate and the floating gate, wherein the floating gate comprises a top portion directly between the pair of spacer structures, and the top portion of the floating gate gets wider toward the substrate; a dielectric layer in contact with one of the pair of spacer structures and the curved sidewall of the floating gate; and a select gate adjacent the dielectric layer”; of claim 18 stating “forming a spacer structure on a sidewall of the control gate and above the floating gate layer; patterning the floating gate layer using the control gate and the spacer structure as masks to form a floating gate, such that a sidewall of the floating gate is curved, wherein patterning the floating gate layer uses an etching gas including CHxFy, wherein x is in a range of 1 to 8; and forming an erase gate adjacent the sidewall of the floating gate”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894